ORDER

PER CURIAM:
Arlando Naylor appeals from a judgment on the pleadings entered by the Circuit Court of Cole County in his action seeking an order mandating that the Missouri Department of Corrections (“MDOC”) credit him with additional jail-time credit under § 558.031. Because MDOC was entitled to judgment as a matter of law on the face of Appellant’s pleadings, the trial court did not err in entering judgment its favor. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).